16‐2057‐cv 
     Advanced Access Content Sys. Licensing Adm’r, LLC v. Tao 
                            
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 3rd day of May, two thousand seventeen. 
 4    
 5         PRESENT:  GUIDO CALABRESI, 
 6                          RICHARD C. WESLEY,   
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges.           
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         ADVANCED ACCESS CONTENT SYSTEM LICENSING 
11         ADMINISTRATOR, LLC, 
12    
13                          Plaintiff‐Appellee, 
14                                   
15                                  v.                                               No. 16‐2057‐cv 
16                                   
17         FENG TAO, DBA DVDFAB, DBA FENGTAO SOFTWARE 
18         INC.,     
19    
20                          Defendant‐Appellant.* 
21         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22          
23         FOR APPELLANT:                                    MICHAEL CUKOR (Vincent E. 
24                                                           McGeary, on the brief), McGeary 
25                                                           Cukor LLC, Morristown, NJ. 

     * The Clerk of Court is directed to amend the official caption to conform to the caption above. 
 1          FOR APPELLEE:                            G. ROXANNE ELINGS (George P. 
 2                                                   Wukoson, L. Danielle Toaltoan, on the 
 3                                                   brief), Davis Wright Tremaine LLP, 
 4                                                   New York, NY.     
 5           
 6    
 7          Appeal from an order of the United States District Court for the Southern 

 8   District of New York (Vernon S. Broderick, Judge). 

 9          UPON DUE CONSIDERATION, it is HEREBY ORDERED, ADJUDGED, 

10   AND DECREED that the order of the District Court is AFFIRMED.   

11          Defendant‐appellant Feng Tao appeals from an order of the District Court 

12   (Broderick, J.) granting in part a motion by Advanced Access Content System 

13   Licensing Administrator, LLC (“AACS LA”) to amend a preliminary injunction 

14   and denying Tao’s motions to amend the injunction and vacate the entry of 

15   default.    We assume the parties’ familiarity with the facts and record of the prior 

16   proceedings, to which we refer only as necessary to explain our decision to affirm. 

17          Tao principally challenges the amended preliminary injunction, arguing 

18   first that AACS LA failed to demonstrate irreparable harm, and second that the 

19   injunction was unlawful insofar as it applied extraterritorially and enjoined 

20   foreign third parties.     




                                                2 
 1           The District Court acted within its discretion in finding that AACS LA 

 2   would suffer irreparable harm absent the amended preliminary injunction.   

 3   Relying on sworn declarations, the District Court found that Tao’s software 

 4   allowed users to circumvent AACS LA’s encryption technology and thereby 

 5   undermined AACS LA’s business model.    Further, Tao’s conduct indicated a 

 6   strong likelihood of future violations.    We perceive no error in these findings, 

 7   which were sufficient to justify the amended injunction.    See WPIX, Inc. v. ivi, 

 8   Inc., 691 F.3d 275, 285 (2d Cir. 2012); Kapps v. Wing, 404 F.3d 105, 123 (2d Cir. 

 9   2005).     

10           Nor does the amended injunction reach impermissibly beyond the United 

11   States.    The injunction does bind certain foreign third‐party registries and 

12   payment processors who receive actual notice of the injunction.    But the 

13   injunction merely notifies these parties that they “could become liable through 

14   Rule 65 if they assist [the defendant] in violating the district court’s orders.”   

15   NML Capital, Ltd. v. Republic of Argentina, 727 F.3d 230, 243 (2d Cir. 2013).   

16   “[F]ederal courts can enjoin conduct that ‘has or is intended to have a substantial 

17   effect within the United States.’”    Id. (quoting United States v. Davis, 767 F.2d 

18   1025, 1036 (2d Cir. 1985)).    The District Court provided enough reasons why the 

                                                3 
 1   injunction must reach the “process” through which Tao distributes his software, 

 2   see id. at 244, as Tao continued to rely on foreign third parties to facilitate access 

 3   to the United States market even after the original injunction issued.         

 4             Tao also asks that we vacate the preliminary injunction and entry of default 

 5   on the ground that service was improper.    Tao has arguably forfeited this 

 6   argument before the District Court.    See Datskow v. Teledyne, Inc., Cont’l Prods. 

 7   Div., 899 F.2d 1298, 1303 (2d Cir. 1990).    In any event, this fact‐intensive 

 8   challenge—which was never litigated, but still could be raised, below1—is not 

 9   properly before us and we decline to consider it on appeal in the first instance.   

10   See Harrison v. Republic of Sudan, 838 F.3d 86, 96 (2d Cir. 2016). 

11             We have considered the remaining arguments and conclude that they are 

12   without merit.    For the foregoing reasons, the order of the District Court is 

13   AFFIRMED.                                       

14                                                  FOR THE COURT: 
15                                                  Catherine O’Hagan Wolfe, Clerk of Court 




     1    We express no opinion on the timeliness of any such challenge. 
                                                        4